NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

ANDRES RODRIGUEZ-AGUILAR,          )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-4200
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark Kiser,
Judge.

Andres Rodriguez-Aguilar, pro se.


PER CURIAM.

              Affirmed.



MORRIS, SLEET, and BADALAMENTI, JJ., Concur.